DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not disclose or fairly suggest a display device comprising: “a first pixel unit disposed over the substrate and including at least two pixel areas emitting lights of different colors; a second pixel unit neighboring the first pixel unit along a first direction and including at least two pixel areas emitting lights of different colors; a third pixel unit neighboring the first pixel unit along a second direction and including at least two pixel areas emitting lights of different colors; a first opposite electrode disposed on an area corresponding to the first pixel unit; and a second opposite electrode disposed on an area corresponding to the second pixel unit; and a third opposite electrode disposed on an area corresponding to the third pixel unit, wherein the first pixel unit includes a first pixel area and a second pixel area that neighbor each other, the second pixel unit includes a third pixel area and a fourth pixel area that neighbor each other, and the third pixel unit includes a fifth pixel area and a sixth pixel area that neighbor each other, wherein a first distance between the first pixel area and the second pixel area is less than a second distance between the third pixel area and the first pixel area that neighbors the third pixel area without any intervening 
Regarding claim 13, the prior art does not disclose or fairly suggest a display device comprising: “a first pixel unit disposed over the substrate and including a first pixel area and a second pixel area emitting lights of different colors; a second pixel unit neighboring the first pixel unit along a first direction and including a third pixel area that neighbors the first pixel unit and a fourth pixel area emitting lights of different colors; a third pixel unit neighboring the first pixel unit along a second direction and including a fifth pixel area that neighbors the first pixel unit and a sixth pixel area emitting lights of different colors; a first pixel electrode disposed in the first pixel area; a second pixel electrode disposed in the second pixel area that neighbors the first pixel area; a third pixel electrode disposed in the third pixel area; a fourth pixel electrode disposed in the fifth pixel area; and a pixel-defining layer including openings respectively overlapping the first pixel electrode, the second pixel electrode and the third pixel electrode and the fourth pixel electrode, wherein a first width of a first potion of the pixel-defining layer that is disposed between the first pixel electrode and the second pixel electrode is less than a second width of a second portion of the pixel-defining layer that is disposed between the first pixel electrode and the third pixel electrode that neighbors the first pixel electrode without any intervening pixel electrode disposed between the first pixel electrode and the third pixel electrode, and wherein the first width of the first potion of the pixel-defining layer that is disposed between the first pixel electrode and the second pixel electrode is less than a third width of a third portion of the pixel-defining layer that is disposed between the first pixel electrode and the fourth pixel electrode that neighbors the first pixel electrode without any intervening pixel electrode disposed between the first pixel electrode and the fourth pixel electrode” along with other limitations of the claim.
The closest prior art of record are Park et al. (US 9847486 B2) and Shih et al. (US 2019/0043932 A1).  Park teaches a display device with each pixel having RGB subpixels as well as a transmissive portion.  The subpixels share the same opposite electrode (see Figs. 5-6D of Park).  However, the arrangement of these subpixels does not satisfy the requirements set forth in the wherein clauses of the claim.  Shih teaches a display device with each pixel having RGB subpixels.  The distance between the subpixels in the same pixel, for example between square and circle of the top left pixel of Fig. 3 of Shih, is less than the distance between a subpixel and a corresponding color subpixel of the adjacent pixel, for example between the square of top left pixel to the hexagon of second row first left pixel.  However, a third pixel (first row middle pixel) does not satisfy the requirement set forth by the claim limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Examiner, Art Unit 2822